BY THE COMMISSION.
As a result of major changes in telephone accounting practices worked out in a cooperative undertaking between the Federal Communications Commission and the National Association of Railroad and Utilities Commissioners, in which undertaking the Florida commission’s staff took an active part, it has become possible for this commission to give purposeful consideration to some reductions in long distance telephone rates. Consequently, for the past several months studies have been made and consideration has been given to the particular adjustments that can be required which will result in the greatest benefit to the largest number of telephone users.
*137Based upon our studies, we have come to the conclusion that the public at large can be served best by requiring some adjustment in the intrastate telephone toll rates for long distance station-to-station calls placed between the hours 9 P. M. and 4:30 A. M. A downward adjustment in these particular rates should cause a substantial change in the calling pattern, transferring many calls from the daylight hours, when traffic normally is denser, to the hours after 9 P. M. when, under existing rates and calling habits, the long distance telephone traffic is substantially lighter. This change should have a worthwhile economic and service impact on the telephone communications business in the state of Florida. The use of tremendously expensive telephone equipment will be spread over a greater portion of the day; daytime peaks should be eased to some extent, permitting a faster and more efficient long distance service to daytime users; and substantial savings can be obtained by long distance telephone users through the reduced night station-to-station rates.
Based upon our investigations and studies, the conclusions we have reached, when implemented by appropriate tariff changes, will result in reductions in rates on all station-to-station calls placed between 9 P. M. and 4:30 A. M. for distances of over 81 miles. Such reductions will range from 5 to 60 cents for the first three minutes and up to 20 cents per minute of overtime. No call within the state of Florida during said period when made on a station-to-station basis will exceed sixty-five cents. In other words, under the reduced rates required by this order, the maximum rate to call anywhere in the state of Florida will be sixty-five cents on station-to-station calls placed after 9 P. M. and before 4:30 A. M.
The reductions required by this order will result in the following rates for such station-to-station calls —
45 cents for calls 81 to 112 miles
50 cents for calls 113 to 280 miles
55 cents for calls 281 to 340 miles
60 cents for calls 341 to 400 miles
65 cents for calls over 400 miles
The foregoing rates contemplate the following reductions —
5 cents for calls 81 to 112 miles
5 cents for calls 113 to 280 miles
10 cents for calls 129 to 150 miles
15 cents for calls 151 to 196 miles
20 cents for calls 197 to 220 miles
25 cents for calls 221 to 250 miles
30 cents for calls 251 to 280 miles
25 cents for calls 281 to 310 miles
*13830 cents for calls 311 to 340 miles
30 cents for calls 341 to 370 miles
35 cents for calls 371 to 400 miles
30 to 60 cents for calls over 400 miles
At the present time Florida intrastate station-to-station calls placed during the period 9 P. M. to 4:30 A. M. are handled at rates somewhat higher than prevailing interstate rates. Some reduction has been ordered for interstate rates and said reductions will become effective on April 1. The rates required by our order will reduce the rates for such calls to the level of, or below, comparable interstate rates for the first time in many years.
Appropriate reductions should also be made in overtime charges for such calls.
During recent years technological developments and improvements in the communications industry have resulted in reduced costs for large users of telephone services. We have reference to such services as WATS and TELPAK. The reductions we are now requiring in long distance telephone calls placed station-to-station after 9 P. M. will benefit residential customers and small commercials, primarily, because their calling habits can more easily be changed to take advantage of the lower rates for this class of service. However, the reduced rates, of course, will be available to all telephone users.
Based upon our studies and investigations, we make the following findings —
1. The rates for long distance intrastate telephone calls on a station-to-station basis placed between 9 P. M. and 4:30 A. M. should be reduced as previously set forth in this order.
2. The resulting rates, after the aforesaid reductions have been made, will be fair, reasonable, and compensatory.
3. The reductions required by this order should become effective at 12:01 A. M., Monday, April 1, 1963.
4. All telephone companies operating within the state of Florida should be required to observe the reduced rates, aforesaid, on all long distance telephone calls contemplated by this order commencing with the effective date of said reduced rates.
5. Appropriate tariff changes should be filed with the commission for its approval at the earliest possible date in order that the reduced rates may become effective at the time specified in this order.
*139It is therefore ordered that Southern Bell Telephone and Telegraph Company be and it is hereby required to file with this commission for its approval, without unreasonable delay, appropriate tariff changes which will make effective at 12:01 A. M., Monday, April 1, 1963, the reductions in rates described in this order, and found to be reasonable, for intrastate long distance telephone calls on a station-to-station basis placed between the hours of 9 P. M. and 4:30 A. M.
It is further ordered that all telephone companies operating within the state of Florida subject to the jurisdiction of this commission, which participate in the Florida Intrastate Toll Tariff filed with this commission by Southern Bell Telephone and Telegraph Company, be and said telephone companies are hereby required to observe the reductions in rates on long distance telephone calls contemplated by this order on all such traffic commencing at 12:01 A. M., Monday, April 1, 1963.